Citation Nr: 1229929	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to an initial compensable rating prior to July 24, 2010, and to an initial rating greater than 10 percent thereafter for a lumbar spine disability.

3.  Entitlement to an earlier effective date than October 5, 2007, for a grant of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2010 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay that may be caused by this remand, a remand is necessary in this case to ensure that there is a complete record on which to adjudicate the Veteran's claims.  

With respect to the issues of entitlement to higher initial evaluations for the service-connected lumbar spine disability and to an earlier effective date for the grant of service connection for a lumbar spine disability, the Board notes that, in a September 2010 rating decision, the RO granted service connection for the lumbar spine disability.  The RO assigned an initial zero percent rating effective October 5, 2007, and a 10 percent rating effective July 24, 2010.  In March 2011, the Veteran disagreed with the initial ratings assigned and the effective date for the grant of service connection for a lumbar spine disability.  To date, the RO has not issued a Statement of the Case (SOC) on these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to an initial compensable rating prior to July 24, 2010, and to an initial rating greater than 10 percent thereafter for a lumbar spine disability and to an earlier effective date than October 5, 2007, for a grant of service connection for a lumbar spine disability.

With respect to the claim of service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability, the Board notes that the Veteran has contended that his right shoulder disability was caused by an in-service accident.  He alternatively has contended that his right shoulder disability was caused or aggravated by his service-connected lumbar spine disability.  The competent evidence shows that, on VA examination in January 2009, the examiner diagnosed right shoulder tendonitis.  The examiner opined that the right shoulder disability was not caused by the low back disability as there was no evidence to support that finding.  The examiner also provided an opinion that the right shoulder disability was not aggravated by the low back disability.  The January 2009 VA examiner did not address direct service connection, provided no explanation for the opinion concerning aggravation, and failed to provide an adequate rationale regarding whether the low back disability caused the right shoulder disability.  The Board notes in this regard that the United States Court of Appeals for Veterans Claims (Veterans Court) has held that, where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veterans Court also has held that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Id., at 123-24.  Having reviewed the January 2009 VA examination, the Board finds that it is inadequate for VA purposes.  The Board also finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his right shoulder disability.

Finally, at his March 2011 Board hearing, the Veteran stated that his private physician would provide an opinion that his right shoulder disability was caused or aggravated by his low back disability.  The Board held the record open for 30 days for the Veteran to submit such an opinion; no statement from a private physician was received during that time period, however.  Because this claim is being remanded for additional development, on remand, the Board finds that the Veteran also should be asked to provide an appropriate medical records release form in order for VA to attempt to obtain additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his service representative a Statement of the Case (SOC) concerning his claims of entitlement to an initial compensable rating prior to July 24, 2010, and to an initial rating greater than 10 percent thereafter for a lumbar spine disability and to an earlier effective date than October 5, 2007, for a grant of service connection for a lumbar spine disability.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal. 

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right shoulder disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his right shoulder disability, to include as due to a service-connected disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any right shoulder disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right shoulder disability, if diagnosed, is related to active service or any incident of service, to include an accident in which the Veteran stepped in a hole during a field exercise.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right shoulder disability, if diagnosed, was caused or aggravated (permanently worsened) by his service-connected lumbar spine disability.  A complete rationale must be provided for any opinions expressed. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

